DETAILED ACTION
This Office Action is in response to a Non-Final office action (filed on 02/19/2021 and a Petition Decision on 04/01/2021) on an application filed on 10/07/2019. Claims 1-11 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks & Claim Amendments
Applicant’s Remarks (filed on 02/19/2021) with respect to the 112(b) rejection of claims 1 and 2 that was cited in the office action (mailed on 05/12/2020) in providing an adequate understanding of the limitation phrase “coincident” used in the claims and not a relative term is persuasive. The 112(b) rejection of claims 1 and 2 are withdrawn.
	Applicant's Amendment and Remarks (filed on 10/12/2021) with respect to the 103 rejection of independent claim 1 is moot in view of the new ground(s) of rejection due to the amended limitation “a flexible outer jacket that is substantially flat”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansell, III (US 4,419,538 and Hansell hereinafter) in view of Masaki (JP2000207949A and Masaki hereinafter), and in further view of Rich (US 4,404,425 and Rich hereinafter).
	Regarding claim 1, Hansell discloses an cord that is a crush resistant electrical cord (Figs. 1-2C and 2:63-68 shows and indicates a cord, and abstract & 3:48-51 & 4:34-38 & 4:51-68 & 5:1-12 & claim 1 is interpreted to indicate that the cord of Figs. 1-2C is a crush resistant electrical cord by virtue that the cord can withstand damages from compressive force) comprises:  a flexible outer jacket, the jacket having a cross-section including two opposed sides (items 14, 22, 23 of Figs. 1-2C  and 4:35-36 & 4:59-62 & 5:21 shows and indicates flexible outer jacket 14, where jacket 14 has a cross-section including first side 22 {solid portion} and opposite second side 23 {solid portion}); about equidistant from the two opposed sides, a jacket centerline (items 19, 20, 21 of Fig. 1 & items 20, 21 of Figs. 2A-2C  and 3:39-43 & 3:48-51 shows and indicates that jacket 14 is formed with a centerline 19_20_21 defined by channels 19-21 that is equidistant from first side 22 and opposite second  side 23); within the cord, a coaxial (item 10 of Figs. 1-2C and 2:68 & 4:35 shows and indicates that  coaxial cable 10 {signal conductor/carrier} is formed within the cord of Figs. 1-2C); a coaxial cable center coincident with the centerline (Figs. 1-2C and 3:39-43 & 3:48-51 shows and indicates the center of coaxial cable 10 is longitudinal coincident to centerline 19_20_21 of jacket 14); within the cord a first rail located to a first side of the coaxial cable (item 25 of Figs. 1-2C and 4:40-50 & 4:57-68 shows and indicates first rail 25 {stress-bearing member} located on first side 22 of coaxial cable 10 within the cord of Figs. 1-2C); a first rail center coincident with the jacket centerline (Figs. 1-2C  and 4:5-15 shows first rail 25 is longitudinal center coincident with centerline 19_20_21 of jacket 14); and, wherein the cord is designed to protect the coaxial cable from compression when the cord is bent around the edge of a member seated in a trough such that the opposed sides are squeezed between the member and the trough (Figs. 1-2C and abstract & 3:48-51 & 4:34-38 & 4:51-68 & 5:1-12 & claim 1 shows and indicates where the cord of Figs. 1-2C is designed to protect coaxial cable 10 from compression forces; {in addition the limitation phrase "cord is designed to protect" in the limitation “to protect the coaxial cable from compression when the cord is bent around the edge of a member seated in a trough such that the opposed sides are squeezed between the member and the trough” is a recitation of intended use and is interpreted to only require the ability to so perform. Since the cord shown in Figs. 1-2C is capable of performing the intended use of  protecting the coaxial cable when the cord is bent around the longitudinal edge of an object that is seated in a trough. Therefore, the reference of Hansell meets this claim recitation. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987)}).
	Hansell, discloses the claimed invention except a flexible outer jacket that is substantially flat, and a microcoaxial cable.
	Masaki disclose a flexible outer jacket that is substantially flat (items 3, 6, 7 of Figs. 1-2 and abstract & ¶[0014_0016-0017 & 0019] from the Espacenet Translation shows and indicates flexible outer jacket 3_6_7 {integrally formed jacket that is extruded to form a flat cable main body 3 with adjacent bridge portions 6 and pressure resistant bodies 7} of Fig. 1 that is a substantially a flat structure shown in Fig. 2 laid under the carpet; therefore the cord of Hansell will have a flexible outer jacket that is substantially flat by incorporating the flat cable structure of Fig. 1 of Masaki).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a flexible outer jacket that is substantially flat into the device of Hansell. One would have been motivated to take the cord of Hansell and have the flexible outer jacket that is substantially flat in order to provide a cable with a flat structure that not only offers a smaller radius of curvature, but also prevents crushing the conductor due to the higher height of the pressure resistant bodies than the conductor, as indicated by Masaki in ¶[0006_0009-0010 & 0012], in the cord of Hansell.
	However, Hansell and Masaki do not disclose a microcoaxial cable.
	Rich disclose a microcoaxial cable (item 12 of Figs. 1-2 and 2:18-24 shows and indicates microcoaxial cable 12; therefore, the cord of modified Hansell will have a microcoaxial cable that is center coincident with the jacket centerline and have a first rail located to a first side of the microcoaxial cable within the cord by incorporating the microcoaxial structure of Rich).
	It would have been obvious to one of ordinary skill in the art  at the time of the invention to incorporate a microcoaxial cable into the device of modified Hansell. One would have been motivated to take the cord of modified Hansell and have the microcoaxial cable in order to provide microcoaxial signal transmission system under the carpet, indicated by Rich in 1:48-50, in the cord of modified Hansell.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansell in view of Masaki and Rich, as detailed in the rejection of claim 1 above, and in further evidence by Holme (GB2098043A and Holme hereinafter).
	Regarding claim 2, modified Hansell discloses a cord, further comprising: the first rail operative to substantially retain deformations; within the cord a second rail located to a second side of the microcoaxial cable; and, a second rail center coincident with the jacket centerline (Hansell:  item 24 of Figs. 1-2C and 4:40-50 & 4:57-68 & 5:22-30 shows and indicates where the first rail 25 is operative to substantially retain deformations of the cord of Figs. 1-2C due to the nylon rail 24, as evidenced by Holme on page 2 lines 57-58; and where the second rail 24 {stress-bearing member} is located on the second side 23 of coaxial cable 10 within the cord of Figs. 1-2C; and where Figs. 1-2C  and 4:5-15 shows second rail 24 is longitudinal center coincident with centerline 19_20_21 of jacket 14).

	Claims 3, 4, 5, 6, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansell in view of Masaki and Rich (evidenced by Holme), as detailed in the rejection of claim 2 above, and in further view of Moriyama et al. (US 4,864,632 and Moriyama hereinafter), as evidenced by NPL "Paladin Tool F-type Crimper_pages 1-2_2009" (NPL “Paladin” hereinforward), Kenny et al. (US 2008/0090065 A1 and Kenny hereinforward), and NPL "F connector - Wikipedia_ page 1_Feb 2009” (NPL “F connector” hereinforward).
Regarding claim 3, modified Hansell discloses a cord, wherein the microcoaxial cable is for carrying signals (Hansell: Figs. 1-2C and 2:67-68 & 4:5-15 indicates coaxial cable 10 carrying signals: Rich: Figs. 1-2 and 1:48-50 & 2:18-24 shows and indicates signal transmission system that encompasses microcoaxial cable 12). 
However, Hansell, Masaki, and Rich do not disclose television signals.
Moriyama disclose television signals (Fig. 1 and 1:7-10 & 3:5-23 indicates television signals; therefore, the cord of modified Hansell, will have the microcoaxial cable be for carrying television signals, as evidenced by NPL "Paladin" on page 2 that an F-type connector can be connected by a 1600 Series Crimper to a 30-18 AWG cable type that can carry television signals, as evidenced by NPL "F connector", and where Kenny in ¶[0017] indicates that an AWG 28-34 AWG cable is characterized as a  microcoaxial cable {In addition the limitation “wherein the microcoaxial cable is for carrying television signals” is a recitation of intended use and is interpreted to only require the ability to so perform. Since modified Hansell modified by Moriyama is capable of performing the intended use of the microcoaxial cable for carrying television signals, modified Hansell modified by Moriyama  meets this claim recitation. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate television signals into the device of modified Hansen. One would have been motivated to take the cord of modified Hansen and have television signal in order to provide an indoor wiring system that can carry television signals under the carpet, partly indicated by Hansell in the title and as shown and indicated by Moriyama in Fig. 14, title, and 6:23-38, in the cord of modified Hansen.

Regarding claim 4, modified Hansell discloses a cord further comprising a first radio frequency connector attached to a first end of the microcoaxial cable (Rich: Fig. 1 and 1:48-50 & 2:18-24 shows the first end of microcoaxial cable 12; Moriyama: item 24 of Fig. 1 and 3:5-23 & 4:56 shows a radio frequency connector 24; therefore, the cord of modeified Hansen will be comprised of  a first radio frequency connector attached to a first end of the microcoaxial cable).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a first radio frequency connector attached to a first end of the microcoaxial cable into the device of modified Hansen. One would have been motivated to take the cord of modified Hansen and have the first radio frequency connector attached to the first end of the microcoaxial cable in order to provide an indoor wiring system that can carry and connect an end of a point-to-point RF signal under the carpet, partly indicated by Hansell in the title and as partly shown and indicated by Moriyama in Figs. 1_14 and title, in the cord of modified Hansen.
In addition, Rich in Fig. 1 provides a first end of the microcoaxial cable and Moriyama in Fig. 1 provides an RF connector in the signal routing path. Therefore, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144).

Regarding claim 5, wherein the first radio frequency connector is an F- type connector (Rich: Fig. 1 and 1:48-50 & 2:18-24 shows the first end of microcoaxial cable 12; Moriyama: Fig. 1 and 3:5-23 & 4:18 indicates an F connector; therefore, the cord of Hansen will be comprised of a first radio frequency connector that is an F- type connector).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate wherein the first radio frequency connector is an F- type connector into the device of modified Hansen. One would have been motivated to take the cord of modified Hansen and have the first radio frequency connector be an F- type connector in order to provide an indoor wiring system that can carry and connect an end of a point-to-point RF signal through an F-type connector under the carpet, partly indicated by Hansell in the title and as partly shown and indicated by Moriyama in Figs. 1_14 and title, in the cord of modified Hansen.
In addition, Rich in Fig. 1 provides a first end of the microcoaxial cable and Moriyama in Fig. 1 and 4:18 provides an RF connector that is an F-type in the signal routing path. Therefore, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144).
Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate an F-type connector, as indicated by Moriyama. Further, the applicant has not presented an explanation that this particular RF connector shape/form is significant or anything more than one of a numerous RF connector form/shape configuration that a person of ordinary skill in the art would find obvious to carry an RF signal. Therefore, a change in shape/form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 6, modified Hansell discloses a cord further comprising a second radio frequency connector attached to a second end of the microcoaxial cable (Rich: Fig. 1 and 1:48-50 & 2:18-24 shows the second end of microcoaxial cable 12 {rear of Fig. 1}; Moriyama: item 24 of Fig. 1 and 3:5-23 & 4:56 shows a radio frequency connector 24; therefore, the cord of modified Hansen will be comprised of  a second radio frequency connector attached to a second end of the microcoaxial cable).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a second radio frequency connector attached to a second end of the microcoaxial cable into the device of modified Hansen. One would have been motivated to take the cord of modified Hansen and have the second radio frequency connector attached to the second end of the microcoaxial cable in order to provide an indoor wiring system that can carry and connect the other end of a point-to-point RF signal under the carpet, partly indicated by Hansell in the title and as partly shown and indicated by Moriyama in Figs. 1_14 and title, in the cord of modified Hansen.
	In addition, Rich in Fig. 1 provides a second end of the microcoaxial cable and Moriyama in Fig. 1 provides an RF connector in the signal routing path. Therefore, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144).

	Regarding claim 7, wherein the second radio frequency connector is an F- type connector (Rich: Fig. 1 and 1:48-50 & 2:18-24 shows the second end of microcoaxial cable 12 {rear of Fig. 1}; Moriyama: Fig. 1 and 3:5-23 & 4:18 indicates an F connector; therefore, the cord of Hansen will be comprised of a second radio frequency connector that is an F- type connector).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate wherein the second radio frequency connector is an F- type connector into the device of modified Hansen. One would have been motivated to take the cord of modified Hansen and have the second radio frequency connector be an F- type connector in order to provide an indoor wiring system that can carry and connect to the other end of a point-to-point RF signal through an F-type connector under the carpet, partly indicated by Hansell in the title and as partly shown and indicated by Moriyama in Figs. 1_14 and title, in the cord of modified Hansen.
	In addition, Rich in Fig. 1 provides a second end of the microcoaxial cable and Moriyama in Fig. 1 and 4:18 provides an RF connector that is an F-type in the signal routing path. Therefore, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144).
	Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate an F-type connector, as indicated by Moriyama. Further, the applicant has not presented an explanation that this particular RF connector shape/form is significant or anything more than one of a numerous RF connector form/shape configuration that a person of ordinary skill in the art would find obvious to carry an RF signal. Therefore, a change in shape/form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

	Regarding claim 8, modified Hansell discloses a cord, wherein one of the rails has a cylindrical cross- section (Hansell: Figs. 1-2C and 4:9-15 & 4:40-50 & 4:57-68 shows first rail 25 and second rail 24 have cylindrical cross- section).
	In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate cylindrical shape rails, as shown by Hansell. Further, the applicant has not presented an explanation that this particular rail shape/form is significant or anything more than one of a numerous rail form/shape configuration that a person of ordinary skill in the art would find obvious. Therefore, a change in shape/form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
	
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansell in view of Masaki, Rich (evidenced by Holme), and Moriyama (evidenced by NPL “Paladin”, Kenny, and NPL “F connector”), as detailed in the rejection of claim 8 above, and in further view of Taylor (US 2,950,338 and Taylor hereinafter).
Regarding claim 9, modified Hansell discloses a cord, wherein the rail with the cylindrical cross-section has a diameter and a microcoaxial cable has a diameter (Hansell: Figs. 1-2C and 2:67-68 & 4:5-15 shows coaxial cable 10 has a diameter; and Figs. 1-2C and 4:9-15 & 4:40-50 & 4:57-68 shows first rail 25 and second rail 24 have cylindrical cross- section with diameters: Rich: Figs. 1-2  and 1:48-50 & 2:18-24 shows and indicates signal transmission system that encompasses microcoaxial cable 12). 
However, Hansell, Rich, and Moriyama do not disclose a rail with the cylindrical cross-section that has a diameter larger than a cable diameter.
Taylor disclose a rail with the cylindrical cross-section that has a diameter larger than a cable diameter (items 18, 27, 20, 28, D, D' of Fig. 2 and 3:49-52 & 3:69-74 shows and indicates where rail 18_27 {support member 18 and cylindrical body 27} with the cylindrical cross-section has diameter D larger than the cable 20_28 {conductor 20 and cylindrical body 28} diameter D').
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a rail with the cylindrical cross-section that has a diameter larger than a cable diameter into the device of modified Hansen. One would have been motivated to take the cord of modified Hansen and have the rail with the cylindrical cross-section have a diameter larger than a cable diameter in order to provide strength to the transmission cord, indicated by Taylor in 1:68-72, in the cord of modified Hansen.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rail with the cylindrical cross-section have a diameter larger than a cable diameter, as indicated by Taylor, since such a modification would have involved a mere change in the size of the rail in relation to the size of the cable. Further, the applicant has not disclosed that having the diameter of the rail be larger in size to the diameter of the cable solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the diameter size of the rail and the diameter size of the cable shown by Hansen. Therefore, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 10, modified Hansell discloses a cord, wherein one of the rails is metallic (Hansell: Figs. 1-2C and 5:25-27 indicates first rail 25 and second rail 24 can be formed by other materials; Taylor, Fig. 2 and 2:10-11 indicates that rail section 18 of rail 18_27 can be formed from steel wire).
In addition, the applicant has not disclosed that having the rail be metallic solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art at the time of the invention to have metallic rails, as shown by Taylor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansell, as evidenced by Washeleski et al. (US 2013/0311039 Al and Washeleski hereinafter) and Holme, in view of Dlugas et al. (US 6,337,443 B1 and Dlugas hereinafter), and in further view of Masaki.
	Regarding claim 1, Hansell discloses a cord that is a crush resistant electrical cord (Figs. 1-2C and 2:63-68 shows and indicates a cord, and abstract & 3:48-51 & 4:34-38 & 4:51-68 & 5:1-12 & claim 1 is interpret to indicate that the cord of Figs. 1-2C is a crush resistant electrical cord by virtue that the cord can withstand damages from compressive force) comprising: a cord that is a crush resistant electrical cord (items 10, 11 of Fig. 1 & item 10 of Fig. 2C and 2:68 & 3:1-4 & 4:35 shows and indicates that  coaxial cable 10 {signal conductor/carrier} is formed within the cord of Figs. 1-2C having a center conductor 11), a conductive sheath around the center conductor (item 13 of Fig. 1 and 3:1-5 & shows and indicates conductive sheath 13 {shield} around center conductor 11), a dielectric between the center conductor and the conductive sheath (item 12 of Fig. 1 and 3:1-5 & shows and indicates dielectric 12 between center conductor 11 and conductive sheath 13), and an insulating cover around the sheath (items 14, 19 of Fig. 1 and 3:17-20 & 3:39-43 shows and indicates insulating cover 14_19 {longitudinal channel 19 of insulative jacket 14} around sheath 13); two electrically conductive rails (items 24, 25 of Figs. 1-2C and 4:5-15 & 5:22-30 shows and indicates two electrically conductive rails 24 & 25 {hard stress-bearing member 24 and hard stress-bearing member 25, composed of nylon, where nylon is electrically conductive, as evidenced by Washeleski in ¶[0159]}); the coaxial cable located between the two rails (Figs. 1-2C and 4:5-15 & 4: 40-50 shows and indicates coaxial cable 10 located between the two rails 24 & 25); the coaxial cable and the rails extending side-by-side within a jacket having a major cross-sectional dimension with opposed major sides and a minor cross-sectional dimension with opposed minor sides (items 15, 16, 22, 23 of Fig. 1 and 3:17-20 & 4:5-15 shows and indicates coaxial cable 10 and the rails 24 & 25 extending side-by-side within jacket 14 having a major cross-sectional dimension with major side 15 {wide base 15 of jacket 14} opposing major side 16 {top surface 16 of jacket 14} and a minor cross-sectional dimension with minor side 22 {solid portion 22 of jacket 14} opposing minor side 23 {solid portion 23 of jacket 14}); and, the rails operative to protect the coaxial cable when the opposed major sides are subjected to forces tending to crush the cord (Figs. 1-2C and abstract & 3:17-20 & 4:51-68 & 5:1-12 & claim 1 shows and indicates where the rails 24 & 25 operate to protect coaxial cable 10 when the opposed major sides 15 and 16 are subjected to forces tending to crush the cord of Figs. 1-2C from the forces applied on the width side of major side 16 towards the width side of major side 15); wherein the cord is a) capable of "U" shaped bends resulting from the forces and b) operative to substantially retain the "U" shaped bends when the forces are removed (Fig. 1 and 3:17-20 & 5:22-30 is understood to show and indicate where the cord of Fig. 1 is capable of bending into a "U" shape when forces on one portion of major side 15 of flexible jacket 14 is forced towards another portion of major side 15 of flexible jacket 14; and where the "U" shape bent of cord of Fig. 1 will retain the "U" shaped bend when the forces are removed due to the two nylon rails 24 & 25, as evidenced by Holme on page 2 lines 57-58).
	Hansell discloses the claimed invention except a 75 ohm microcoaxial cable and a substantially flat jacket.
	Dlugas disclose a 75-ohm microcoaxial cable (1:41-46 & 4:46-52 indicates a 75 ohm microcoaxial; therefore the cord of Hansell will have a 75 ohm microcoaxial cable by incorporating the microcoaxial of Dlugas).
	It would have been obvious to one of ordinary skill in the art  at the time of the invention to incorporate a 75 ohm microcoaxial cable into the device of Hansell. One would have been motivated to take the cord of Hansell and have the 75 ohm microcoaxial cable in order to improve the transmission properties by reducing the capacitance of the transmission path, indicated by Dlugas in 1:41-46, in the cord of Hansell.
	However, Hansell and Dlugas do not disclose a substantially flat jacket.
	Masaki disclose a substantially flat jacket (items 3, 6, 7 of Figs. 1-2 and abstract & ¶[0014_0016-0017 & 0019] from the Espacenet Translation shows and indicates flat jacket 3_6_7 {integrally formed jacket that is extruded to form a flat cable main body 3 with adjacent bridge portions 6 and pressure resistant bodies 7} of Fig. 1 that is a substantially a flat structure shown in Fig. 2 laid under the carpet; therefore the cord of Hansell will have a substantially flat jacket by incorporating the flat cable structure of Fig. 1 of Masaki).
	It would have been obvious to one of ordinary skill in the art  at the time of the invention to incorporate a substantially flat jacket into the device of modified Hansell. One would have been motivated to take the cord of modified Hansell and have the substantially flat jacket in order to provide a cable with a flat structure that not only offers a smaller radius of curvature, but also prevents crushing the coaxial conductor, indicated by Masaki in ¶[0006_0009-0010 & 0012], in the cord of modified Hansell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847